Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00008-CV

                                     Dennis R. CAHILL,
                                          Appellant
                                             v.
                                Shirley A. JONES-CAHILL,
                                           Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-236
                        Honorable Kirsten Cohoon, Judge Presiding

    BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, we GRANT appellant’s “Motion to
Strike Intervenor’s Brief,” DENY Olga Brown’s “Motion for Leave to File Surreply,” and
AFFIRM the trial court’s November 25, 2019 “Order on Petitioner’s Motion to Vacate Arbitration
Decision.” Costs of the appeal are taxed against appellant Dennis R. Cahill.

       SIGNED January 13, 2021.


                                              _____________________________
                                              Irene Rios, Justice